DETAILED ACTION
1. Applicant's response, filed 17 September 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 6-7, 17-21, 27-28, 48-50 and 55-56 are cancelled.
Claims 1-5, 8-16, 22-26, 29-47 and 51-54 are currently pending. 
Claims 2, 4-5, 8-16, 23, 25-26, 29, 34-40, 42-47 and 51-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2019.
Claims 1, 3, 22, 24, 30-33, and 41 are under examination herein.
Claims 1, 3, 22, 24, 30-33, and 41 are rejected.

Claim Objections
4. The objection to claim 56 is withdrawn in view of the cancellation of this claim in the claim amendments filed 17 September 2021.

Claim Rejections - 35 USC § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


5. The rejection of claims 55-56 under 35 U.S.C. 112(a) is withdrawn in view of the cancellation of these claims in the claim amendments filed 17 September 2021.

6. Claims 1, 3, 22, 24, 30-33 and 41 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for administering an inhibitor for one or more of the TGF-β, PI3K, Wnt, ER and HH cellular signaling pathways to a breast cancer patient identified as being at risk for a clinical event such as death, disease progression or development of metastasis within a defined period of time to decrease the risk of this event occurring when the increased risk is due to an increased activity level in the one or more pathways for which an inhibitor is administered, does not reasonably provide enablement for administering an inhibitor for one or more of the TGF-β, PI3K, Wnt, ER and HH cellular signaling pathways to any subject with any type of assigned risk of any type of clinical event of breast cancer occurring within a predefined period of time.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This rejection is newly recited and necessitated by claim amendment.
In re Wands (8 USPQ2d 1400 (CAFC 1988)) considered the issue of enablement in molecular biology. The following eight factors were to be taken into account: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims. In considering these factors for the instant claims:

b) and c) The specification provides guidance and working examples of administering an inhibitor for one or more of the TGF-β, PI3K, Wnt, ER and HH cellular signaling pathways to a breast cancer patient identified as being at risk for a clinical event such as death, disease progression or development of metastasis within a defined period of time to decrease the risk of this event occurring when the increased risk is due to an increased activity level in the one or more pathways for which an inhibitor is administered. The specification at para. [0015] discloses that physicians must use caution in administering a drug that modulates a target pathway to a patient with a tumor because that pathway may either not be tumor-affecting and/or may be playing a tumor suppressing role. While the specification discloses that the clinical event can include death, disease recurrence, disease progression, development of metastasis, survival, and development of cancer (para. [0017]), the specification discloses that the administration of inhibitors occurs for negative clinical events, such as death, disease recurrence or disease progression, for breast cancer patients for a cellular signaling pathway when the cellular signaling pathway’s activity level or status is associated with the identified clinical risk occurring (paras. [0027], [0049], [0183], [0379]). In addition, the specification discloses at para. [0019] that TGF-β can actually play two opposing roles, either as a tumor suppressor in early phases of cancer development or a tumor promoter in more progressed cancerous tissue. Therefore, the evaluation of whether or not the activity of this pathway is actually increased would play an important role in whether or not to administer an inhibitor of the pathway in order to decrease the risk of a negative clinical event occurring. The specific guidance and working examples do 
d) The nature of the invention is drawn to administering an inhibitor one or more of the TGF-β, PI3K, Wnt, ER and HH cellular signaling pathways to any subject with any type of assigned risk of any type of clinical event of breast cancer occurring within a predefined period of time.
e) The prior art discloses that the administration of cellular signaling pathway inhibitors is useful for those cellular signaling pathways whose activation is associated with a negative clinical event for patients that are identified as having breast cancer but does not disclose administering an inhibitor one or more of the TGF-β, PI3K, Wnt, ER and HH cellular signaling pathways to any subject with any type of assigned risk of any type of clinical event of breast cancer occurring within a predefined period of time. For example, Weigelt et al. (Frontiers in Oncology, August 2012, Vol 2, Article 109, pgs. 1-16; newly cited) discloses that the PI3K pathway is frequently activated in cancer as a result of genetic aberrations and that tumors depend on continued activation of this pathway to maintain the malignant phenotype (abstract; pg. 1, col. 1, para. 2). Therefore, this pathway is an attractive target for targeted small molecule inhibitors to counteract this activation, including inhibitors for breast cancer (abstract; pg. 1, col. 1, para. 2 to pg. 2, col. 1, para. 1; Table 1). Weigelt et al. also discloses that genetic alterations that lead to PI3K pathway activation are predictors of response for inhibitors, where mutations that result in activation of the PI3K pathway are more likely to be sensitive to inhibitors (pg. 4, Cell Tissue Research, 2012, 347:73-84; newly cited) discloses that the TGF-β pathway plays a complicated role in cancer because it has an inhibitory effect in early stages of tumorigenesis but promotes cancer growth in advanced stages (abstract, pg. 73, col. 1, para. 2 to pg. 74, col. 1, para. 1; pg. 74, col. 2, para. 2 to pg. 76, col. 1, para. 3). Zu et al. further discloses that the use of inhibitors of the TGF-β pathway is therefore associated with late stage tumors as an effective anticancer treatment (pg. 79, col. 1, para. 3; pg. 79, col. 2, para. 2 to pg. 80, col. 1, para. 1). Therefore, the prior art discloses that the administration of inhibitors for patients with breast cancer should be associated with identifying that there is activation in the cellular signaling pathways in order for the patient to be responsive to the inhibitor and actually decrease the risk of a negative clinical event occurring as well as demonstrating that the inhibitor would not be expected to be effective in situations for the corresponding clinical pathway is not activated. Furthermore, there is no indication in the prior art that one would want to administer an inhibitor to decrease the risk of a positive clinical event, such as survival of the patient.
f) The relative skill of those in treatment of breast cancer with inhibitors and determining risk based on gene expression values is high.
g) The prior art discloses the administration of cellular signaling pathway inhibitors is useful for those cellular signaling pathways whose activation is associated with a negative clinical event for patients that are identified as having breast cancer but does not disclose administering an inhibitor one or more of the TGF-β, PI3K, Wnt, ER and HH cellular signaling pathways to any subject with any type of assigned risk of any type of clinical event of breast cancer occurring within a predefined period of time. For example, Weigelt et al. (Frontiers in Oncology, August 2012, Vol 2, Article 109, pgs. 1-16; newly cited) discloses that the PI3K pathway is frequently activated in cancer as a result of genetic aberrations and that tumors depend on continued activation of this pathway to maintain the malignant phenotype (abstract; pg. 1, col. 1, para. 2). Therefore, this pathway is an attractive target for targeted small molecule Cell Tissue Research, 2012, 347:73-84; newly cited) discloses that the TGF-β pathway plays a complicated role in cancer because it has an inhibitory effect in early stages of tumorigenesis but promotes cancer growth in advanced stages (abstract, pg. 73, col. 1, para. 2 to pg. 74, col. 1, para. 1; pg. 74, col. 2, para. 2 to pg. 76, col. 1, para. 3). Zu et al. further discloses that the use of inhibitors of the TGF-β pathway is therefore associated with late stage tumors as an effective anticancer treatment (pg. 79, col. 1, para. 3; pg. 79, col. 2, para. 2 to pg. 80, col. 1, para. 1). Therefore, the prior art discloses that the administration of inhibitors for patients with breast cancer should be associated with identifying that there is activation in the cellular signaling pathways in order for the patient to be responsive to the inhibitor and actually decrease the risk of a negative clinical event occurring as well as demonstrating that the inhibitor would not be expected to be effective in situations for the corresponding clinical pathway is not activated. Furthermore, there is no indication in the prior art that one would want to administer an inhibitor to decrease the risk of a positive clinical event, such as survival of the patient. As such, there would be an undue amount of experimentation necessary to administering an inhibitor one or more of the TGF-β, PI3K, Wnt, ER and HH cellular signaling pathways to any subject with any type of assigned risk of any type of clinical event of breast cancer occurring within a predefined period of time.
h) The claims encompass administering an inhibitor one or more of the TGF-β, PI3K, Wnt, ER and HH cellular signaling pathways to any subject with any type of assigned risk of any type of clinical event of breast cancer occurring within a predefined period of time.

                 
35 USC § 112(b)
7. The rejection of claims 55-56 under 35 U.S.C. 112(b) is withdrawn in view of the cancellation of these claims in the claim amendments filed 17 September 2021. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. The rejection of claim 55 under 35 U.S.C. 101 is withdrawn in view of the cancellation of this claim in the claim amendments filed 17 September 2021.

9. Claims 1, 3, 22, 24, 30-33, and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment. Any newly recited portions herein are necessitated by claim amendment.
In accordance with MPEP § 2106, claims directed to a statutory category of invention (Step 1: YES) are first analyzed to determine if any claims recite a judicial exception (Step 2A, Prong 1). The instant claims recite the following limitations associated with one or more judicial exceptions: 
Claims 1 and 22 recite calculating an activity level of a TGF-β cellular signaling pathway in a sample isolated from a subject based on the calculated activity level of a SMAD family member, which is calculated using a calibrated pathway model that compares the expression levels of at least three TGF-β target genes in the sample with expression levels of the at least three TGF-β target genes in the calibrated pathway model which define an activity level; calculating an activity 
Claims 3 and 24 further limit the type of clinical event. 
Claim 30 recites that the risk increases monotonically with an increasing activity level of the TGF-β cellular signaling pathway in the sample. 
Claim 32 recites that the risk monotonically increases with an increasing activity level of the PI3K cellular signaling pathway in the sample. 

Furthermore, the limitations for calculating an activity level for the a transcription factor element of the TGF-β and  at least one additional cellular signaling pathway and calculating a risk score using a Multi-Pathway Score (MPS) model in claims 1, 22 and 55 under the broadest reasonable interpretation in light of the specification encompass a mathematical calculation. Specifically, para. [0050] of the instant specification sets forth that the calibrated pathway model includes a linear or probabilistic model that would inherently require performing a linear combination of elements or a probability calculation to arrive at the necessary activity level. Paras. [0301]-[0310] demonstrate that the Multi-Pathway Score model utilizes a linear combination of weighted values, which also encompasses a mathematical calculation. As such, these limitations for calculating an activity level and MPS recite a mathematical calculation, which falls under the “Mathematical Concepts” grouping of abstract ideas (see MPEP 2106.04(a)(2).I.C).
Moreover, the step of prescribing a course of treatment to decrease risk in claims 1 and 22 is an interaction that occurs between a doctor and patient as well as an example of following rules or instructions that the courts have identified as being a part of the “Methods of Organizing Human Activities” grouping and “Managing Personal Behavior or Relationships or Interactions Between People” sub-grouping of abstract ideas (see MPEP 2106.04(a)(2).II.C).
Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). Therefore, the claims recite an abstract idea and a law of nature (Step 2A, Prong 1: YES).
Claims found to recite judicial exceptions under Step 2A, Prong 1 must be further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). These judicial exceptions are not integrated into a practical application because the claims do not recite additional elements that integrate the recited judicial exceptions into a practical application in all embodiments of the claims. Specifically, the claims do not recite additional element(s) that reflect an improvement to a computer or other technology or apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition in all embodiments of the invention. Claims 1, 22, and 41 recite additional elements of obtaining the expression levels of at least three TGF-β target genes and at least three target genes of the at least one additional cellular signaling pathway derived from the sample using at least one of PCR, a microarray technique and RNA-sequencing. However, these limitations are utilized to merely obtain the data utilized by the recited judicial exceptions that equates to mere data gathering activity that the courts have identified as an example of a judicial exception that has not been integrated into a practical application. While claims 1, 22, 31 and 33 recite a particular treatment, i.e. an inhibitor for a cellular signaling pathway, is administered to the subject, these limitations fail to meet the consideration of whether this limitation has a significant relationship to the exception in all embodiments of the invention. As discussed in the rejection of the claims under 35 U.S.C. 112(a) above, the use of inhibitors for the elected cellular signaling pathways of TGF-β and PI3K are only effective in treating and reducing the risk of negative clinical events in cancer Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exceptions themselves (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to well-understood, routine and conventional activities. Claims 1, 22, and 41 recite limitations for obtaining data on expression levels of at least three genes of the TGF-β and at least one additional cellular signaling pathway by using at least one of PCR, a microarray technique and RNA-sequencing. These limitations are well-understood, routine and conventional activities as evidenced by the instant specification. Specifically, pg. 2, line 30 to pg. 3, line 16 and pg. 59, line 28 to pg. 61, line 7 of the instant specification recite that technologies for assessing gene expression levels are readily available in clinical settings and that methods for determining expression levels are generally known, including PCR, microarrays and RNA-sequencing technologies. Claims, 1, 22, 31 and 33 recite limitations for administering an inhibitor of one or more cellular signaling pathways. These limitations are well-understood, routine and conventional activities as evidenced by the instant specification. Specifically, pg. 73, line 21 to pg. 76, line 8 describes that inhibitors for each of the claimed cellular signaling pathways are well known in the art. The additional elements do not comprise an inventive Step 2B: NO). As such, claims 1, 3, 22, 24, 30-33, and 41 are not patent eligible.

Response to Arguments
Applicant's arguments filed 17 September 2021 have been fully considered but they are not persuasive.
10. Applicant asserts that the under Step 2A, Prong 1 of the analysis that the claims are not directed to a natural phenomenon because they are instead directed to administering a course of treatment to a subject in response to an assigned risk of breast cancer for that subject (pg. 18, paras. 4-5 of Applicant’s Remarks). Applicant also asserts that under Step 2A, Prong 1 that the claims are not directed to a mental process because the claims are directed to a very specific and complex process for correcting abnormal activity of the TGF-β cellular signaling pathway and/or at least one additional cellular signaling pathway in a subject (pg. 19, para. 1 of Applicant’s Remarks). This argument is not persuasive.
Under Step 2A, Prong 1, the question asked in not whether or not the claims are directed to an exception, but whether or not the claims recite an abstract idea, law of nature or natural phenomenon (see MPEP 2106.04.II.A.1). Once it’s determined that the claims recites a judicial exception, then the claim requires further analysis under Prong 2 to decide if the claims are directed to the judicial exception or not (see MPEP 2106.04.II.A). Therefore, the appropriate question under Step 2A, Prong 1 is whether or not the claim recites a natural phenomenon or abstract idea. In the instant application, the claims recite limitations that fall under both the natural phenomenon and abstract idea categories, as set forth in the above rejection.

11. Applicant asserts that the amended claims apply a particular treatment and therefore integrate any recited judicial exception into a practical application that is a particular treatment 
As set forth in MPEP 2106.04(d)(2), determining whether or not a claim applies or uses a recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition requires evaluating three relevant factors: (a) the particular or generality of the treatment or prophylaxis, (b) whether the limitations have more than a nominal or insignificant relationship to the exception(s), and (c) whether the limitation(s) are merely extra-solution activity or field of use. As discussed in the above rejection, while the claims do recite a treatment that is particular, these limitations fail to meet the consideration of whether this limitation has a significant relationship to the exception in all embodiments of the invention. As discussed in the rejection of the claims under 35 U.S.C. 112(a) above, the use of inhibitors for the elected cellular signaling pathways of TGF-β and PI3K are only effective in treating and reducing the risk of negative clinical events in cancer when these pathways are activated in a tumor promoting state. Furthermore, these treatments are effective for reducing the risk of negative clinical events, such as death, disease recurrence or metastasis, but would not be effective for reducing the risk of survival, which is included in the scope of the claims.  Therefore, those embodiments where the limitations do not have a significant relationship to the exception do not integrate the judicial exception into a practical application. As such, the claims fail one of the relevant factors and do not integrate a recited judicial exception into a practical application in all embodiments of the invention. 

12. Applicant asserts that the claims recite a specific multi-step method for correcting abnormal activity of the TGF-β cellular signaling pathway and/or at least one additional cellular signaling pathway in a subject that is significantly more than conventional steps appended to a judicial exception (pg. 20, para. 3-last para.). This argument is not persuasive. 
As set forth in MPEP 2106.05.I:
Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
Therefore, under Step 2B, only the additional elements or combination of additional elements is evaluated to determine if they provide an inventive concept. Applicant’s arguments indicate that the entire claimed method is not conventional but that includes elements of the recited judicial exceptions that cannot be utilized to furnish an inventive concept in addition to the recited judicial exception under Step 2B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13. The rejection of claims 1, 3, 22, 24, 30-31, and 55-56 under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited) and Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited) is withdrawn in view of the claim amendments filed 17 September 2021.

14. The rejection of claims 32-33 under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited) and Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited) as applied to claim 22 above, and further in view of Malinowsky et al. (British Journal of Cancer 11 March 2014, 110, pgs. 2081-2089; previously cited) is withdrawn in view of the claim amendments filed 17 September 2021.

15. The rejection of claim 41 under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited) and Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited) as applied to claim 22 above, and Expert Opin Ther Targets 2013, 17(7), pgs. 743-760; previously cited) is withdrawn in view of the claim amendments filed 17 September 2021.

16. Claims 1, 3, 22, 24, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited), Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited), de Kruijf et al. (Annals of Oncology, 2013, 24, pgs. 384-390; newly cited) and Chen et al. (PLoS One August 2010, Vol. 5, Issue 8, e12293, pgs. 1-17; newly cited). This rejection is newly recited and necessitated by claim amendment. 
With respect to claim 1, Nevins et al. discloses a method of estimating the efficacy of therapeutic agents in treating a disorder in a subject by determining expression levels of multiple genes in a sample from a subject and detecting the presence of pathway deregulation in each of one or more pathways by comparing the measured expression levels of the genes to one or more reference profiles indicative of pathway deregulation, wherein the presence of pathway deregulation in the one or more pathways is indicative of the estimated effect in treating the disorder in the subject (claims 1-2; paras. [0009], [0013], [0088] and [0092]-[0099]). Nevins et al. discloses determining pathway deregulation for breast cancer (paras. [0021], [0025]-[0026], [0076]-[0079]). Nevins et al. discloses that the expression profile is obtained by the use of microarrays (paras. [0015]-[0016], [0171] and [0181]). Nevins et al. further discloses that the measure of the efficacy of a therapeutic agent is selected from the group consisting of disease specific-survival, disease-free survival, tumor recurrence, therapeutic response, tumor remission, and metastasis inhibition (claim 8 and para. [0010]). Nevins et al. also discloses that the deregulated pathways analyzed include TGF-beta and phosphatidylinositol pathways (para. [0065]). Nevins et al. discloses that the reference profile(s) of the invention are based on trained models developed from expression data (paras. [0097]-[0099] and [0153]-[0170]). Nevins et al. 
Regarding claim 3, Nevins et al. further discloses that the measure of the efficacy of a therapeutic agent includes disease specific-survival and disease-free survival (claim 8 and para. [0010]).
Concerning claim 22, Nevins et al. discloses a method of estimating the efficacy of therapeutic agents in treating a disorder in a subject by determining expression levels of multiple genes in a sample from a subject and detecting the presence of pathway deregulation in each of one or more pathways by comparing the measured expression levels of the genes to one or more reference profiles indicative of pathway deregulation, wherein the presence of pathway deregulation in the one or more pathways is indicative of the estimated effect in treating the disorder in the subject (claims 1-2; paras. [0009], [0013], [0088] and [0092]-[0099]). Nevins et al. discloses determining pathway deregulation for breast cancer (paras. [0021], [0025]-[0026], [0076]-[0079]). Nevins et al. discloses that the expression profile is obtained by the use of microarrays (paras. [0015]-[0016], [0171] and [0181]). Nevins et al. further discloses that the measure of the efficacy of a therapeutic agent is selected from the group consisting of disease specific-survival, disease-free survival, tumor recurrence, therapeutic response, tumor remission, and metastasis inhibition (claim 8 and para. [0010]). Nevins et al. also discloses that the deregulated pathways analyzed include TGF-beta and phosphatidylinositol pathways (para. [0065]). Nevins et al. discloses that the reference profile(s) of the invention are based on trained models developed from expression data (paras. [0097]-[0099] and [0153]-[0170]). Nevins et al. further discloses that the method can be used to assign a phenotype, such as the prognosis or 
Pertaining to claim 24, Nevins et al. further discloses that the measure of the efficacy of a therapeutic agent includes disease specific-survival and disease-free survival (claim 8 and para. [0010]).
As to claims 30-31, Nevins et al. discloses that the therapeutic agents are inhibitors for hyperactivated pathways (para. [0145]).
Nevins et al. is silent to calculating an activity level of a cellular signaling pathway based on a calculated activity level of a transcription factor element in a sample using a calibrated pathway model that compares the expression levels of at least three target genes for the pathway with expression levels for the genes in the calibrated pathway model for the TGF-β cellular signaling pathway and at least one additional cellular signaling pathway, wherein the transcription factor element is a SMAD family member for the TGF-β cellular signaling pathway and a FOXO family member for the PI3K cellular signaling pathway, and calculating a risk score using a calibrated Multi-Pathway Score (MPS) model that compares the calculated activity level of the TGF-β cellular signaling pathway and at least one additional cellular signaling pathway in the sample with an activity level of the pathways determinative of the occurrence of the clinical event in claims 1 and 22; wherein the risk monotonically increases with an increasing activity level of the TGF-β cellular signaling pathway in the sample in claim 30. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Verhaegh et al., Teschendorff et al., de Kruijf et al. and Chen et al.
Regarding claims 1 and 22, Verhaegh et al. discloses a method for inferring activity of one or more cellular signaling pathways in tissue of a subject based on the expression levels of 
Concerning claims 1 and 22, Teschendorff et al. discloses a method of prognostic classification of breast cancer defined by patterns of immune pathway response (abstract). Specifically, Teschendorff et al. discloses developing a Boolean interaction Cox-regression model to identify non-linear pathway combinations associated with clinical outcome, including the TGF-β and Akt, otherwise referred to as the PI3K, pathways (abstract; pg. 5, para. 4 to pg. 6, para. 1; Table 1). Teschendorff et al. discloses that the method combines the individual pathway activation levels to determine models that are predictive of clinical outcome with distant metastasis free survival as the end point, which is the time from diagnosis to the appearance of a distant metastasis (pg. 11, col. 2, para. 3 to pg. 17, col. 1, para. 3).
Pertaining to claims 1 and 22, de Kruijf et al. discloses that the expression levels of p-Smad2 and Smad4 are correlated with an unfavorable prognosis  for progression-free survival as well as the disease relapse in patients with stage I-III breast cancer (abstract; pg. 386, col. 2, para. 2 to pg. 388, col. 1, para. 1; Fig. 4).
As to claims 1 and 22, Chen et al. discloses that FOXO transcription factors (FOXO3a, FOXO1 and FOXO4) are downstream targets of the PI3K-akt pathway and play a vital role in cellular processes associated with tumorigenesis and cancer progression (pg. 2, col. 1, para. 3). Chen et al. further discloses that FOXO3a expression in breast cancer is associated with metastasis and shortened overall survival time (pg. 14, col. 2, para. 1). 

An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some motivation or teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Verhaegh et al. discloses that the disclosed method of inferring cellular signaling pathway activity is less susceptible to error than utilizing entire gene expression microarray measurements (pg. 1, line 15 to pg. 3, line 10; pg. 9, lines 19-20). Therefore, one of ordinary skill in the art would have been motivated to utilize the cellular signaling pathway activity inference method taught by Verhaegh et al. in the method of predicting efficacy from pathway deregulation taught by Nevins et al. in order to improve the determination of abnormal pathway regulation in method of Nevins et al. Furthermore, one of ordinary skill in the art would predict that the method of Verhaegh et al. could be readily added to the method of Nevins et al. with a reasonable expectation of success since both methods pertain to detecting deregulation in cellular signaling pathways. 
Teschendorff et al. discloses that prognostic models based on interactions of activities between signaling pathways yield better prognostic stratifications than those based on single pathways (pg. 17, col. 1, para. 3). Therefore, one of ordinary skill in the art would have been motivated to utilize the prognostic model that accounts for interactions between pathways taught by Teschendorff et al. in the method of predicting efficacy from pathway deregulation taught by Nevins et al. and Verhaegh et al. in order to improve the prognostic stratification of the method of Nevins et al. and Verhaegh et al. Furthermore, one of ordinary skill in the art would predict that the method of Teschendorff et al. could be readily added to the method of Nevins et al. and Verhaegh et al. with a reasonable expectation of success since both methods pertain to prediction of clinical outcomes based on gene expression levels in pathways. 
prima facie obvious.

17. Claims 32-33 remain rejected under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited), Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited), de Kruijf et al. (Annals of Oncology, 2013, 24, pgs. 384-390; newly cited) and Chen et al. (PLoS One August 2010, Vol. 5, Issue 8, e12293, pgs. 1-17; newly cited) as applied to claim 22 above, and further in view of Malinowsky et al. (British Journal of Cancer 11 March 2014, 110, pgs. 2081-2089; previously cited). This rejection is newly recited and necessitated by claim amendment.
The limitations of claim 22 have been taught by Nevins et al., Verhaegh et al., Teschendorff et al., de Kruijf et al. and Chen et al. in the above rejection.

Concerning claim 33, Nevins et al. discloses that the therapeutic agents are inhibitors for hyperactivated pathways (para. [0145]).
Nevins et al., Verhaegh et al., Teschendorff et al., de Kruijf et al. and Chen et al. are silent to wherein the risk monotonically increases with an increasing activity level of the PI3K cellular signaling pathway in the sample in claim 32. However, this limitation was known in the art at the time of the effective filing date of the invention, as taught by Malinowsky et al.
Pertaining to claim 32, Malinowsky et al. discloses activation of the PI3K/AKT pathway as evidenced by level of expression products of the PI3K/Akt pathway correlate with prognosis in colon cancer (abstract). Specifically, Malinowsky et al. discloses that increased expression of proteins in the PI3K/Akt-signaling pathway are associated with lower disease-free survival times (pg. 2084, col. 1, para. 5).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Malinowsky et al. discloses that activation of the PI3K/Akt pathway is associated with lower disease-free survival (abstract; pg. 2084, col. 1, para. 5).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention that the risk for disease recurrence based on the activity of cellular signaling pathways including PI3K for colon cancer predicted by the method of Nevins et al., Verhaegh et al., Teschendorff et al., de Kruijf et al. and Chen et al. would increase for increasing activity levels of the PI3K pathway based on the teachings of Malinowsky et al. Furthermore, one of ordinary skill in the art would have a reasonable expectation of success for this combination as both methods pertain to the prediction of clinical outcome based on cell signaling pathway deregulation. The invention is therefore prima facie obvious.

18. Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Nevins et al. (US 2009/0186024 A1; 12 August 2016 IDS Document; previously cited), Verhaegh et al. (WO 2013/011479 A2; 12 August 2016 IDS Document; previously cited), Teschendorff et al. (BMC Cancer 2010, 10:604, pgs. 1-20; previously cited), de Kruijf et al. (Annals of Oncology, 2013, 24, pgs. 384-390; newly cited) and Chen et al. (PLoS One August 2010, Vol. 5, Issue 8, e12293, pgs. 1-17; newly cited) as applied to claim 22 above, and further in view of Katz et al. (Expert Opin Ther Targets 2013, 17(7), pgs. 743-760; previously cited). This rejection is newly recited and necessitated by claim amendment.
The limitations of claim 22 have been taught by Nevins et al., Verhaegh et al., Teschendorff et al., de Kruijf et al. and Chen et al. in the above rejection.
Nevins et al., Verhaegh et al., Teschendorff et al., de Kruijf et al. and Chen et al. are silent to the expression levels of the TGF-β target genes ANGPTL4, CDC42EP3, ID1, SERPINE1, JUNB, SKIL or SMAD7 are determined in claim 41. However, these limitations were known in the art at the time of the effective filing date of the invention, as taught by Katz et al.
As to claim 41, Katz et al. discloses that the TGF-β signaling pathway includes the genes ANGPTL4, ID1, SMAD4, SMAD6, and SMAD7 (pg. 5, para. 2; pg. 8, para. 7; Fig. 1).
An invention would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the invention if some teaching in the prior art would have led that person to combine the prior art teachings to arrive at the claimed invention. Katz et al. discloses that the TGF-β signaling pathway includes the genes ANGPTL4, ID1, SMAD4, SMAD6, and SMAD7 (pg. 5, para. 2; pg. 8, para. 7; Fig. 1).  Therefore, it would have been obvious to one or ordinary skill in the art at the time of the invention to include these genes in the calculation for the activity of the TGF-β pathway since they are part of the pathway and affected by its activity. Furthermore, one of ordinary skill in the art would have a reasonable expectation of success for this combination as the method of Nevins et al., Verhaegh et al., prima facie obvious.

Response to Arguments
Applicant's arguments filed 17 September 2021 have been fully considered but they are  persuasive only in part.

19. Applicant asserts that there is no teaching or suggestion in Nevins in view of Verhaegh, Teschendorff, Malinowsky and/or Katz that the MPS model will provide a risk that the subject will experience a clinical event associated with breast cancer within a certain period of time (pg. 21, paras. 2 to pg. 22, para. 1). This argument is not persuasive.
Teschendorff et al. discloses that the method combines the individual pathway activation levels to determine models that are predictive of clinical outcome with distant metastasis free survival as the end point, which is the time from diagnosis to the appearance of a distant metastasis (pg. 11, col. 2, para. 3 to pg. 17, col. 1, para. 3). Therefore, Teschendorff et al. in combination with Nevins, Verhaegh, de Kruijf and Chen suggests that the model will provide a risk that the subject will experience a clinical event associated with breast cancer within a certain period of time.

20. Applicant asserts that Nevins in view of Verhaegh, Teschendorff, Malinowsky and/or Katz do not suggest that the model relies on an activity level of a SMAD family member of the TGF-β signaling pathway and an activity level of a FOXO family member of the PI3K signaling pathway, β-catenin/TCF4 of the Wnt signaling pathway, an ERα dimer of the ER signaling pathway and/or a GLI family member of the HH signaling pathway (pg. 22, para. 2 of Applicant’s Remarks). This argument is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of de Kruijf et al. and Chen et al.
 
Conclusion
21. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
22. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when 

Inquiries
	23. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.